DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) for failing to provide antecedent basis for the following limitations:
Claim 1 recites the limitation "the physical layer of FLASH reading" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the current storage space allocation" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, recites the limitation "the number" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the acquired command" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the conditions" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the existing unmanned underwater vehicle and underwater acoustic equipment" in line 30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the writing" in line 32.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the current storage" in lines 32 and 35.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the size" in line 35.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-8 inherit the same deficiencies pointed out above with respect to Independent claim 1.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 13 recites “the data storage area” while line 8 and line 10 refer to “auxiliary data storage area” and “main data storage area, respectively. As such it is unclear which “data storage area” is being referenced in line 13.
Claim 1 lines 14, 27, and 28 recites “FLASH command former” which is not specifically described in the specification as to enable one of ordinary skill in the art to ascertain the metes and bounds of the claims. The detail description is simply repeating the terms “FLASH command former” without sufficient detail particularly pointing out what applicant consider to be his invention. As such the claims are unclear, ambiguous and indefinite.
Claim 1 lines 18 and 36 recites “configuration data former” which is not specifically described in the specification as to enable one of ordinary skill in the art to ascertain the metes and bounds of the claims. The detail description is simply repeating the terms “configuration data former” without sufficient detail particularly pointing out what applicant consider to be her invention. As such the claims are unclear, ambiguous and indefinite.
Claim 1 lines 19 recites “auxiliary data former” which is not specifically described in the specification as to enable one of ordinary skill in the art to ascertain the metes and bounds of the claims. The detail description is simply repeating the terms “auxiliary data former” without sufficient detail particularly pointing out what applicant consider to be her invention. As such the claims are unclear, ambiguous and indefinite.
Dependent claims 2-8 inherit the same deficiencies pointed out above with respect to Independent claim 1.
Though the prior art does not appear to disclose the claim limitations, the indefiniteness are such that patentability of the claims will be reevaluated once all indefiniteness in the claims is resolved.
Applicant is reminded that where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Applicant is reminded to avoid filing claims that are generally narrative and indefinite, as they fail to conform with current U.S. practice.  The claims appear to be a literal translation into English from a foreign document.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen; Chi-She et al. (US 20150255156 A1) discloses a system comprising flash memory elements and an FPGA controller generating address and control signals for the non-volatile memory subsystem and write data signal into the nonvolatile memory subsystem.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














Respectfully Submitted,
USPTO

Dated:   December 3, 2021                                      By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246